Citation Nr: 1809432	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-24 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for schizophrenia, also claimed as depression. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1993 to July 1997.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO). 

The Board notes that the Veteran issued a notice of disagreement regarding his claim for service connection for tinnitus in March 2011.  Subsequently in an April 2014 rating decision, he was granted service connection at a 10 percent evaluation effective October 20, 2010.  The Veteran and his representative were notified of this decision and have not expressed dissatisfaction with the rating assigned or the effective date of service connection.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (indicating a veteran had to separately appeal these "downstream" issues once the disability was granted service connection).  As such, that issue is not before the Board. 

In August 2017, a videoconference hearing was held with the Veteran as a witness.  A transcript of the hearing has been associated with the claims file.


FINDING OF FACT

The Veteran's schizophrenic symptoms began in service and have persisted since that time. 


CONCLUSION OF LAW

The criteria for service connection for schizophrenia, also claimed as depression, have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Assuming that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and does not need to be addressed.  

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2016).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In the present case, the Board finds that the Veteran has diagnosed schizophrenia.  VA treatment records show that the Veteran was diagnosed with schizoaffective disorder in September 2010.  The Veteran has also been diagnosed with a personality disorder, depression, and delusional (paranoid) disorder.  Treatment records show that he was hospitalized in 2009 for psychiatric symptoms.  

The Board also finds that the Veteran had several traumatic events in service.  In his hearing on August 2017, the Veteran reported that he had "an abusive" sergeant.  He reported that the sergeant required him to carry out routine tasks within "four, five hours" after being discharged from a knee surgery.  In another incident, the Veteran stated that the sergeant denied the Veteran emergency leave to visit his dying grandmother.  He also stated that the first sergeant "messed up my paperwork and it me ineligible to go" to ranger school, which was something his grandfather had always encouraged him to do.  He stated that he attempted to transfer units in service, but the transfer was denied.  The Veteran reported that because of the harassment and the stress of being in service, he began having suicidal thoughts.  

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the Board finds that the Veteran's psychiatric symptoms began in service and persisted since that time.  The Veteran reported that his first psychiatric symptoms began after he was ordered to carry out routine tasks within hours after his surgery.  He stated at this time his "belief system and everything" broke down, which he considered a "psychotic break."  He reported since that time, he developed worsening psychiatric symptoms. 

In correspondence provided in September 2017, a treating medical professional and friend of the Veteran stated that the Veteran's schizophrenia was "most likely caused by or the result of the abusive treatment he received while serving in the U.S. Army."  She reported that she had known the Veteran for years, being his neighbor as he grew up.  She said that after he came back from service she noticed "he was troubled" and that "he seemed lethargic and very confused and distant with his statements. His thoughts were clouded and he seemed to be in a haze."  She stated that with her mental health experience as a nurse practitioner, "his actions, his state of mind, and behaviors...led me to believe he had developed schizophrenia."  She reported that several years later, she became his treating mental health provider.  On reviewing his files, she found that he had been hospitalized multiple times due to his schizophrenia, showing that he had suffered psychiatric symptoms since his discharge from service. 

The record shows that the Veteran's psychiatric symptoms began in service and persisted since that time.  Service connection for schizophrenia is warranted. 





ORDER

Service connection for schizophrenia, also claimed as depression, is granted.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


